NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50274

                Plaintiff-Appellee,             D.C. No. 3:16-cr-03011-LAB

 v.
                                                MEMORANDUM*
RAFAEL URQUIDEZ-NAVA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Rafael Urquidez-Nava appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Urquidez-Nava contends that the district court procedurally erred by failing

to address his non-frivolous arguments for a lower sentence. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the court

considered Urquidez-Nava’s mitigating arguments and was not persuaded that they

warranted a lower sentence. See United States v. Perez-Perez, 512 F.3d 514, 516-

17 (9th Cir. 2008).

      Urquidez-Nava next contends that the sentence is substantively unreasonable

because the district court gave undue weight to his criminal and immigration

history and failed to consider unwarranted sentencing disparities. The court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

court properly considered Urquidez-Nava’s immigration history in determining

whether to grant a fast-track departure and what sentence to impose. See United

States v. Rosales-Gonzales, 801 F.3d 1177, 1184 (9th Cir. 2015). The 18-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances. See Gall, 552 U.S. at 51; see also

United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir. 2006)

(sentencing disparities that result from the fast-track program are not unwarranted

                                          2                                   17-50274
and, as such, do not violate 18 U.S.C. § 3553(a)(6)).

      AFFIRMED.




                                         3              17-50274